The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

DETAILED ACTION
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1 and 7-13 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ogahara (US 5,958,265).
Regarding claim 1:
	Ogahara teaches a placing table (substrate holder) comprising a first surface (brim part, 21) located at an outer side than a substrate (10) [fig 1 & col 7, lines 10-24 and col 8, lines 4-19]; and a second surface (substrate holding surface 20) on which the substrate (10) is placed, wherein a first path is (51) formed to correspond to the first surface (brim part, 21) [fig 1 & col 7, lines 10-24 and col 7-8, lines 61-19]. 
Regarding claim 7:

Regarding claim 8:
	Ogahara teaches the first surface (brim part, 21) is an outer top surface of an electrostatic chuck (2), configured to attract the ring member (electrostatically attracted to the brim part, 21) [fig 1 & col 7, lines 10-24 and col 8, lines 4-19]. 
Regarding claim 9:
	Ogahara teaches the second surface (substrate holding surface 20) is an inner top surface of the electrostatic chuck (2), configured to attract the substrate (10) [fig 1 & col 7, lines 10-24]. 
Regarding claim 10:
	Ogahara teaches the electrostatic chuck (2) comprises a first heater (electrode, 92) which is disposed between the first surface (21) and the first path (51) and configured to control a temperature of the ring member (9) [fig 1 & col 8, lines 4-10]. 
Regarding claim 11:
	Ogahara teaches the electrostatic chuck (2) comprises a second heater (electrode, 61) which is disposed in parallel with the second surface (21) and configured to control a temperature of the substrate (10) [fig 1 & col 8, lines 4-10]. 
Regarding claim 12:
	Ogahara teaches the first path (5) is formed at an outer side than an edge of the substrate (see fig 1) [fig 1 & col 7, lines 10-24]. 
Regarding claim 13:
.

Claim Rejections - 35 USC § 103
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


Claims 2-4 and 14-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ogahara (US 5,958,265) as applied to claims 1 and 7-13 above, and further in view of Yamamoto et al (US 2014/0209245).
The limitations of claims 1 and 7-13 have been set forth above.
Regarding claims 2-4:
	Ogahara does not specifically disclose when a vertical distance between the first surface and the first path is h and a horizontal distance from a boundary between the first surface and the second surface to the first path is d, d is larger than h (d>h); wherein a second path is formed to correspond to the second surface, and when a width of the second path in a horizontal direction is w1 and a width of the first path in the horizontal direction is w2, w1 is larger than w2 (w1>w2); and wherein when a horizontal distance from the first path to the second path is d', d' is larger than d (d'>d). 
	Yamamoto teaches when a vertical distance between the first surface (7d) and the first path (2f) is h and a horizontal distance from a boundary between the first surface and the second surface (13a) to the first path (2f) is d, d is larger than h (d>h) (see fig 3) [fig 3 & 0066]; wherein a second path (2e) is formed to correspond to the second surface (6d), and when a width of the second path (2e) in a horizontal direction is w1 and a width of the first path (2f) in the horizontal direction is w2, w1 is larger than w2 (w1>w2) (see fig 3) [fig 3 & 0066]; and wherein when a horizontal distance from the 
	Ogahara and Yamamoto are analogous inventions in the field of plasma processing apparatuses. It would have been obvious to one skilled in the art before the effective filing date to modify the placing table of Ogahara with first and second paths arranged as claimed, as in Yamamoto, to allow for independent control of the temperature of the substrate and the ring member thereby allowing for the generation of a uniform sheath field [Yamamoto – 0014].
Regarding claims 14-15:
	Ogahara does not specifically disclose when a vertical distance between the first surface and the first path is h and a horizontal distance from a boundary between the first surface and the second surface to the first path is d, d is larger than h (d>h); and a chiller unit, wherein a second path is formed to correspond to the second surface, and the chiller unit is configured to supply a heat exchange medium into the first path and the second path.
	Yamamoto teaches when a vertical distance between the first surface (7d) and the first path (2f) is h and a horizontal distance from a boundary between the first surface and the second surface (13a) to the first path (2f) is d, d is larger than h (d>h) (see fig 3) [fig 3 & 0066]; and a chiller unit (cooling unit), wherein a second path (2e) is formed to correspond to the second surface (6d), and the chiller unit (cooling unit) is configured to supply a heat exchange medium (coolants) into the first path (2f) and the second path (2e) [fig 3 & 0059].
.
Claims 5-6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ogahara (US 5,958,265) in view of Yamamoto et al (US 2014/0209245) as applied to claims 2-4 and 14-15 above, and further in view of Iwasaki (US 2006/0219360).
The limitations of claims 2-4 and 14-15 have been set forth above.
Regarding claim 5:
	Modified Ogahara does not specifically teach the first path and the second path are connected to a chiller unit, which is allowed to supply a heat exchange medium into the first path and the second path, in parallel. 
	Iwasaki teaches the first path (24) and the second path (22) are connected to a chiller unit (chiller unit, 14), which is allowed to supply a heat exchange medium into the first path (24) and the second path (22), in parallel (connected in parallel) [fig 4 & 0077].
Modified Ogahara and Iwasaki are analogous inventions in the field of plasma processing apparatuses. It would have been obvious to one skilled in the art before the effective filing date to modify the first and second paths of modified Ogahara to be connected in parallel, as in Iwasaki, to obtain a desired temperature distribution wherein the temperature of the central region is comparatively higher than that of the peripheral region [Iwasaki – 0079].
Regarding claim 6:
	Modified Ogahara does not specifically teach the first path and the second path are connected to a chiller unit, which is allowed to supply a heat exchange medium into the first path and the second path, in series. 
Iwasaki teaches the first path (24) and the second path (22) are connected to a chiller unit (chiller unit, 14), which is allowed to supply a heat exchange medium into the first path (24) and the second path (22), in series (connected in series) [fig 6 & 0080].
Modified Ogahara and Iwasaki are analogous inventions in the field of plasma processing apparatuses. It would have been obvious to one skilled in the art before the effective filing date to modify the first and second paths of modified Ogahara to be connected in series, as in Iwasaki, to obtain a desired uniform temperature distribution [Iwasaki – 0082].

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Choi (US 2006/0118243), Maeda et al (US 2010/0326957), and Kitagawa (US 2015/0373783).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BENJAMIN R KENDALL whose telephone number is (571)272-5081. The examiner can normally be reached Mon - Thurs 9-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gordon Baldwin can be reached on (571)272-5166. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/Benjamin Kendall/Primary Examiner, Art Unit 1718